     Case 5:20-cv-01924-PVC Document 21 Filed 08/31/21 Page 1 of 1 Page ID #:863



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8                               EASTERN DIVISION
 9
10   IRISAND BERNARDINO GONZALES,)                      CASE NO: EDCV20-01924-PVC
                                     )
11                    Plaintiff,     )                  ORDER AWARDING
                                     )                  EAJA FEES
12               v.                  )
                                     )
13   KILOLO KIJAKAZI1, Acting        )
     Commissioner of Social Security )
14   Administration,                 )
                                     )
15                    Defendant.     )
     ______________________________ )
16
17          Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND TWO
21   HUNDRED EIGHTY-SIX DOLLARS and 78/cents ($2,286.78), as authorized by
22   28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
23
24   DATED:August 31, 2021               __________________________________
                                         HONORABLE PEDRO V. CASTILLO
25                                       UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Kilolo Kijakazi is now the Acting Commissioner of the Social Security Administration.
28   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
     substituted for Commissioner Andrew M. Saul as the defendant in this suit. No further action
     needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
     Social Security Act, 42 U.S.C. § 405(g).

                                                    1
